STONE, Justice

(dissenting).
I cannot escape the conclusion that the admission of the evidence of Helget’s bankruptcy, a considerable time after the transfer of the note, was error in the absence of a preliminary showing that either Keyser or Roberts, or both of them, knew that Helget was in financial difficulty at the time of the transaction. Without such knowledge, or at least some reason to believe that Helget was in financial straits, it seems to me that the subsequent bankruptcy proceeding was without probative value even under the rule of Glassberg v. Olson, 89 Minn. 195, 94 N. W. 554. How can such an extraneous matter have any “bearing” on the motives or actions of parties who are ignorant of it?
*591If the evidence was improperly admitted, the resulting prejudice seems plain to me.